FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BIG LAGOON RANCHERIA, a                     Nos. 10-17803
federally recognized Indian tribe,               10-17878
                   Plaintiff-Appellee/
                    Cross-Appellant,           D.C. No.
                                            4:09-cv-01471-
                  v.                             CW

STATE OF CALIFORNIA,
              Defendant-Appellant/             ORDER
                   Cross-Appellee.


                       Filed July 8, 2015

    Before: Harry Pregerson, Stephen Reinhardt, Alex
  Kozinski, Diarmuid F. O’Scannlain, Susan P. Graber,
William A. Fletcher, Richard A. Paez, Jay S. Bybee, Milan
D. Smith, Jr., Morgan Christen and Jacqueline H. Nguyen,
                     Circuit Judges.
2   BIG LAGOON RANCHERIA V. STATE OF CALIFORNIA

                          ORDER

   The opinion filed June 4, 2015, and published at — F.3d
—, 2015 WL 34998884, is amended as follows:

    At slip opinion page six, line eight, insert a new footnote
1 after  but before  as follows:

       517 U.S. 44,
       75 (1996), the Supreme Court held that
       Section 2710(d)(7) does not abrogate the
       states’ Eleventh Amendment sovereign
       immunity. California’s sovereign immunity is
       not implicated here, however, because the
       State has waived its immunity to suit in this
       context. See Rincon Band of Luiseno Mission
       Indians of Rincon Reservation v.
       Schwarzenegger, 602 F.3d 1019, 1026 (9th
       Cir. 2010).>.

   At slip opinion page twelve, line eleven insert  after  and before .

    At slip opinion page twelve, line fourteen insert 
after <385>.

    At slip opinion page eighteen, lines four–five remove  and
replace that text with .
    BIG LAGOON RANCHERIA V. STATE OF CALIFORNIA        3

   At slip opinion page eighteen, line seven insert 25 U.S.C. § 2710(d)(7)(B)(vii)> after  and before
.

    With the foregoing amendments to the opinion,
California’s Petition for En Banc Panel Rehearing is
DENIED. No subsequent petitions for rehearing may be
filed.